Citation Nr: 1827467	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-31 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease and degenerative disc disease of the cervical spine.

2.  Entitlement to an initial rating in excess of 10 percent prior to January 18, 2011 and from August 1, 2011 through August 19, 2014, and a rating in excess of 40 percent from August 20, 2014, for degenerative disc disease of the lumbosacral spine

3.  Entitlement to an initial rating in excess of 20 percent for chronic left shoulder strain and degenerative joint disease of the left shoulder.

4.  Entitlement to an initial rating in excess of 10 percent for left wrist scaphoid fracture ORIF with residuals.

5.  Entitlement to an initial, compensable rating for hypertension.

6.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease and chronic strain of the left ankle.

7.  Entitlement to an increased rating in excess of 30 percent for gastroesophageal reflux disease (GERD) with duodenitis.

8.  Entitlement to a compensable rating for fungus infection of the feet prior to January 5, 2010 and from April 1, 2010, and prior to January 24, 2013 and from April 1, 2013. 

9.  Entitlement to an extension of a temporary total disability rating beyond March 1, 2010 for convalescent purposes following surgery for fungus infection of the feet.

10.  Entitlement to an extension beyond March 1, 2010 for special monthly compensation (SMC) based on housebound status.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran, who is the appellant,  served on active duty from February 1982 to April 1993, from August 2004 to February 2005, and from January 2006 to June 2009.

This appeal to the Board of Veterans' Appeals (Board) arose from January 2010 and March 2010 rating decisions issued by the RO in St. Petersburg, Florida.  In the January 2010 rating decision, the RO, inter alia, awarded service connection for cervical spine, low back, left shoulder, and left wrist disabilities and assigned initial 10 percent ratings each.  The RO also denied increased ratings for left ankle disability, GERD, and fungus infection of the feet.  In a March 2010 rating decision, the RO granted service connection for hypertension and assigned a noncompensable rating.  In a separate rating decision issued that same month, the RO awarded a temporary total 100 percent rating and SMC based on housebound criteria from January 5, 2010 to March 1, 2010 based on the need for convalescence following surgery for fungus of the feet.

In October 2010, the Veteran filed separate notice of disagreements (NOD) with respect to all of these issues.  A statement of the case (SOC) addressing all of the issues was issued in November 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2013.

In a November 2013 statement, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  However, in correspondence received in January 2014, the Veteran, through his representative at the time, cancelled his hearing request. 

In August 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) in Washington D.C.; a transcript of that hearing is also of record. 

In December 2015, the Board remanded all matters on appeal to the agency of original jurisdiction (AOJ) for further development.  After completing further development, the AOJ, inter alia, granted an initial 20 percent rating for chronic left shoulder strain and degenerative joint disease of the left shoulder, from June 6, 2009, and granted an increased (40 percent) rating for degenerative disc disease of the lumbosacral spine, from August 20, 2014, by way of a November 2017 rating decision.  The AOJ otherwise denied higher ratings for the service-connected disabilities at issue and denied extensions of the temporary total disability rating following surgery for fungus infection of the feet and SMC based on housebound status beyond March 1, 2010 (as reflected in a November 2017 supplemental SOC (SSOC)).

Because the appeal involves requests for higher ratings assigned following the award of service connection for the Veteran's cervical spine, low back, left shoulder, left wrist, and hypertension disabilities, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126   (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The Board notes that the Veteran was awarded a temporary total rating from January 18, 2011 to August 1, 2011 following low back surgery pursuant to 38 C.F.R. § 4.30 (2017).  Likewise, the Veteran was awarded a temporary total rating following foot surgery from January 5, 2010 to March 1, 2010, and again from January 24, 2013 to April 1, 2013.  Although the RO characterized issues seeking higher ratings as being limited to the period prior to assignment of the temporary total ratings, the Veteran has not given any indication that he has limited his appeal in such manner.  In fact, the Veteran has reported increasing symptomatology since his surgeries.  Inasmuch as higher ratings for these disabilities are available, both before and after assignment of the temporary total rating, the Veteran is presumed to seek the maximum available benefit for a disability, and the Board is awarding an extension of the temporary total rating following the initial foot surgery to April 1, 2010, the Board has characterized these issues as set forth on the front page of this decision.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

As for the matter of representation, the Board notes that the Veteran was previously represented by Veterans of Foreign Wars of the United States.  See VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, filed August 2009.  In February 2017, he appointed attorney Carl. R. Hayes as his representative via a completed VA Form 21-22a, Appointment of Individual as Claimant's Representative.  However, that attorney is not accredited as a representative by VA's Office of General Counsel.  Under VA regulation, agents and attorneys who commence representation on or after June 23, 2008 must file an application for accreditation with VA's Office of General Counsel.  38 C.F.R. § 14.629 (2017).  In a March 2017 letter, the Board notified both the Veteran and attorney Hayes of this accreditation requirement.  While a non-accredited attorney may, in certain circumstances, act on a one time basis in a single claim (see 38 C.F.R. § 14.630 (2017)), the March 2017 letter explained that the February 2017 VA Form 21-22a was not validly executed to appoint attorney Hayes as the Veteran's one-time representative.  Hence, the Board indicated that attorney Hayes was not recognized as the Veteran's representative.

The March 2017 letter was sent to both the Veteran and attorney Hayes, and it was not returned as undeliverable.  Also, the claims file includes a November 2017 letter which was sent from the Veteran to attorney Hayes in which the Veteran notified attorney Hayes that he was "released from any obligation to litigate on [the Veteran's] behalf or to represent [him] as legal counsel, effective immediately." The Veteran has not since appointed any other organization or individual as his representative.  Hence, the Board recognizes the Veteran as now proceeding pro se (unrepresented) in this appeal.

Lastly, while the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

The Board's decisions addressing the matters of entitlement to extension of a temporary total disability rating for convalescent purposes and SMC based on housebound status beyond March 1, 2010 following surgery for fungus infection of the feet are set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each matter herein decided have been accomplished.

2.  The Veteran's January 2010 surgery for fungus infection of the feet necessitated 2 months of convalescence.

3.  During the period from January 5, 2010 to April 1, 2010, the Veteran had a service-connected disability rated as total and additional service-connected disability ratable at 60 percent or more.


CONCLUSIONS OF LAW

1.  The criteria for an extension of a temporary total rating for convalescent purposes following surgery for fungus infection of the feet, for the period from March 1, 2010 to April 1, 2010, are met.  38 C.F.R. §§ 3.102, 4.30 (2017).

2.  The criteria for an extension of SMC based on housebound status following surgery for fungus infection of the feet, for the period from March 1, 2010 to April 1, 2010, are met.  38 U.S.C. § 1114 (s) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475 , 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, a February 2010 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for a temporary total rating following surgery for fungus infection of the feet, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The February 2010 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The March 2010 RO rating decision reflects the initial adjudication of the temporary total claim after issuance of the February 2010 letter.  Hence, this letter meets Pelegrini's and Dingness/Hartman's content of notice requirements, as well as the VCAA's timing of notice requirement.

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claims, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, VA treatment records, and private medical records.  Also of record and considered in connection with the appeal is the transcript of the August 2015 Board hearing, along with various written statements submitted by the Veteran and his former representative, on his behalf.  The Board finds that no further development of the claims herein decided, prior to appellate consideration, is required.

As for the August 2015 hearing, during the hearing, the Veteran appeared, along with his authorized representative at the time, and provided testimony on the issues on appeal, to include the issues of entitlement to extensions of the temporary total disability rating following surgery for fungus infection of the feet and SMC based on housebound status beyond March 1, 2010.  With respect to these issues, information was elicited from the Veteran regarding the nature, history, and symptoms of the Veteran's fungus infection of the feet, the treatment received for his disability, and why it was believed that an extension of the temporary total rating following surgery for the disability was warranted.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence in connection with the matters decided herein, on these facts, such omission was harmless. The hearing testimony revealed the need for additional development, which was sought on subsequent remand.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include identification of any prejudice in the conduct of the hearing.  The hearing was legally sufficient.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

The Board also finds that that there has been substantial compliance with its December 2015 remand directives relative to the matters decided herein.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008).  Specifically, the Board directed that the AOJ obtain all outstanding VA treatment records, request that the Veteran identify and/or submit any outstanding treatment records (to include evidence pertaining to the claim for an extension of a temporary total rating and SMC beyond March 1, 2010 that was identified by the Veteran ) and complete the appropriate authorization so as to allow VA to obtain any outstanding private treatment records, and obtain any outstanding treatment records identified by the Veteran.

All outstanding VA treatment records have been obtained and associated with the Veteran's claims file.  Also, in a February 2017 letter, the AOJ requested that the Veteran identify and/or submit any outstanding treatment records (to include evidence pertaining to the claim for an extension of a temporary total rating and SMC beyond March 1, 2010) and complete the appropriate authorization so as to allow VA to obtain any outstanding private treatment records.  The Veteran subsequently submitted additional relevant treatment records, but he did not otherwise identify any other outstanding private treatment records or complete any authorization form to allow VA to obtain any such records.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C. § 5103A (b); 38 C.F.R. §§ 3.159  (c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street).  Thus, VA has no further duty to attempt to obtain any additional treatment records. 

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim herein decided.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on these claims, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App.539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

A. Temporary Total Rating Extension

The Veteran seeks an extension of a temporary total rating granted for convalescence purposes under 38 C.F.R. § 4.30, beyond March 1, 2010, following a January 2010 surgery for his service-connected fungus infection of the feet .  

The applicable regulation provides that a total disability rating (100 percent) will be assigned for convalescence without regard to other provisions of the Rating Schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.  In order to attain a temporary total disability rating, the Veteran must demonstrate that his service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (a). 

In addition, if VA assigns a temporary total rating, such will be followed by appropriate schedular evaluations; a reduction in the total rating will not be subject to the notice and procedural requirements of 38 C.F.R. § 3.105 (e).  When the evidence is inadequate to assign a schedular evaluation, a physical examination will be scheduled and considered prior to the termination of a total rating.  38 C.F.R. 
§ 4.30.  Additionally, 38 C.F.R. § 4.30 further authorizes extensions of the temporary total rating when supported by the record in increments of 1, 2, or 3 months beyond the initial 3 months granted.  38 C.F.R. § 4.30 (b)(1).  The maximum extension is as many as 6 months beyond the initial 6 months (12 months total) upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30 (b)(2).

The Court has held that notations in the medical record as to the Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  See Felden v. West, 11 Vet. App. 427, 430 (1998); Seals v. Brown, 8 Vet. App. 291, 296- 297 (1995). Furthermore, the Court has noted that the term "convalescence" does not necessarily entail in-home recovery.

In this case, medical records dated from January to March 2010 reflect that on January 5, 2010, the Veteran underwent a surgical procedure for bilateral hallux chronic mycotic infection and tender onychogryphotic toenails.  A sterile dressing and a compression dressing were applied and he was taken to the recovery room in stable condition.  Post-surgical examinations conducted by M.J. Shereff, M.D. revealed that the wounds and nail beds were clean, dry, and healing well.  Initially, Dr. Shereff indicated in February 2010 that the Veteran was able to return to full duty at work on February 26, 2010, but he subsequently noted in March 2010 that the Veteran was not able to return to work until March 8, 2010.  An examination conducted on March 8, 2010 indicates that the Veteran was doing well and that his nail seemed to be growing back and that it was much thinner and less discolored.  Dr. Shereff recommended a slow, gradual return to walking and standing within the limits of discomfort, elevation when seated, continued medication use, the use of special shoes, and range of motion exercises.  A VA telephone encounter note dated on March 23, 2010 confirms that the Veteran had returned to work prior to the scheduled time due to financial problems.

Considering the pertinent evidence in light of the applicable criteria and resolving reasonable doubt in the Veteran's favor, the Board finds that an extension of his temporary total rating up to and until April 1, 2010, is warranted in accordance with 38 C.F.R. § 4.30 (a)(1), which provides for the assignment of a temporary total rating when treatment of a service-connected disability results in surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence.  In this regard, the evidence reflects that although Dr. Shereff initially indicated that the Veteran was able to return to full duty at work on February 26, 2010, upon further examination of the Veteran, he determined that the Veteran was not able to return to work until March 8, 2010 due to his recovery from his foot surgery.  The Veteran's treatment records confirm that he did return to work later in March 2010.

Thus, when all reasonable doubt is resolved in favor of the Veteran, the Board concludes that the Veteran's January 2010 foot surgery necessitated approximately two months of convalescence, entitling him to an extension of his temporary total rating to April 1, 2010, at which time he had returned to work and was no longer in need of convalescence.  His foot surgery did not otherwise result in any severe postoperative residuals or immobilization by cast.  Hence, extension of the temporary total rating based upon convalescence from a January 2010 surgery for fungus infection of the feet is granted to April 1, 2010.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.30.

B. SMC Extension

Pursuant to 38 U.S.C. § 1114 (s), when a veteran has a service-connected disability rated as total and has additional service-connected disability independently ratable at 60 percent or more, he is entitled to SMC based on housebound status.  38 U.S.C. § 1114 (s)(1).  As noted above, the Board has granted an extension of a temporary total rating for convalescence following surgery for fungus infection of the feet, from March 1, 2010, to April 1, 2010.  As the Veteran now meets the statutory criteria for SMC based on housebound status pursuant to 38 U.S.C. § 1114 (s) until April 1, 2010, entitlement to SMC following the January 2010 surgery for fungus infection of the feet is now extended to April 1, 2010.







ORDER

An extension of a temporary total rating for convalescence following surgery for fungus infection of the feet, under 38 C.F.R. § 4.30, from March 1, 2010, to April 1, 2010, is granted, subject to the legal authority governing the payment of VA compensation.

An extension of SMC based on housebound status, from March 1, 2010, to April 1, 2010, is granted, subject to the legal authority governing the payment of VA compensation.


REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the December 2015 remand, the Board instructed the AOJ to arrange for the Veteran to undergo VA examinations to obtain information as to the severity of his service-connected cervical spine disability, back disability, left shoulder disability, left wrist disability, left ankle disability, hypertension, GERD, and foot fungus.  For each disability, the examiner was instructed, in pertinent part, to indicate whether the evidence in the claims file reflected any change(s) in the severity of the disability since the effective date of the award of service connection for the cervical spine disability, back disability, left shoulder disability, left wrist disability, and hypertension, or since the date after discharge from the Veteran's most recent period of service for the left ankle disability, GERD, and fungus of the feet.  If the evidence reflected any such changes, the examiner was to identify the approximate date(s) of any such change(s), and the severity of the disability as of each date.

Pursuant to the Board's remand, the Veteran was afforded VA cervical spine, back, shoulder, wrist, ankle, hypertension, GERD, and skin examinations in September 2017.  The examiner who conducted the examinations provided information as to the severity of the Veteran's service-connected disabilities, but the examiner did not provide any opinion(s) pertaining to whether there were any changes in the severity of the disabilities during the appropriate periods, as instructed by the Board in its December 2015 remand. 

Under these circumstances, the Board is unable to find substantial compliance with the prior remand directives.  See Stegall, supra.  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than strict, compliance is required).  As such, another remand is necessary to obtain addendum medical opinions, which fully discuss whether there were any changes in the severity of the Veteran's service-connected disabilities during the appropriate periods and, if so, the approximate date(s) of any such change(s), and the severity of the disability as of each date.  

As for the service-connected hypertension, the nurse practitioner who conducted the September 2017 VA hypertension examination reported that the Veteran's hypertension impacted his ability to work and that he had lost 2 to 4 weeks of work during the previous 12 months.  In particular, headaches and blurry vision interfered with his work.  It is unclear, however, as to whether the reported headaches and blurry vision are symptoms of the Veteran's hypertension, as opposed to separate non service-connected disability(ies).  Therefore, the Board finds that a remand is also necessary to obtain an addendum medical etiology opinion-preferably from the examiner who conducted the September 2017 hypertension examination-which fully discusses whether the Veteran's headaches and blurry vision are symptoms of his service-connected hypertension.

The AOJ should only arrange for the Veteran to undergo further back, wrist, hypertension, and/or skin examination(s), by an appropriate physician, if deemed necessary in the judgment of the individual(s) designated to provide the addendum opinions.

With respect to the service-connected left shoulder and left ankle disabilities, the Court has held that, to adequately assess functional impairment of a joint, the joint involved should be tested for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The reports of the September 2017 shoulder and ankle examinations reflect that the ranges of active motion of the shoulders and ankles were reported and that there was no evidence of pain with weight-bearing.  The examiner who conducted the examinations noted that "[j]oint testing per [Correia] requirements was performed as medically appropriate," however, the examination reports do not specify whether there was any pain of the shoulder or ankle in non-weight-bearing.  Also, the ranges of passive motion of the shoulder and ankle were not provided.  See 38 C.F.R. § 4.59 (2017); Correia, 28 Vet. App. at 168-170.

As for the service-connected cervical spine disability, the Court has held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees cannot be given.  It has also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

The September 2017 VA cervical spine examination report documents the Veteran's statement that he experienced flare-ups of cervical spine symptoms which involved a "heightened version of neck pain" that was worse with movement.  The ranges of motion of the cervical spine were reported and it was noted that there was pain associated with all ranges of spinal motion which caused functional loss, but the examiner did not indicate the points at which pain began or the extent of the functional loss caused by the pain (in degrees of motion).  Moreover, the examiner indicated that the Veteran was not being examined during a flare-up, that the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare ups, that an opinion as to whether pain, weakness, fatigability, or incoordination significantly limited functional ability during flare-ups could not be provided without resort to mere speculation, and that additional loss of motion during flare-ups could not be estimated.  The examiner explained that there was no conceptual or empirical basis for making such determinations without directly observing function under a flare up condition.  Hence, the examiner did not adequately address the Veteran's reported flare ups of his cervical spine disability, as contemplated by the Court in Sharp.

As for the service-connected GERD with duodenitis, the examiner who conducted the September 2017 examination completed an "Esophageal Conditions" Disability Benefits Questionnaire (DBQ).  This DBQ includes information pertinent to rating GERD according to the criteria for rating hiatal hernia under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7346 (2017).  However, the service-connected GERD with duodenitis is also currently rated as a duodenal ulcer under 38 C.F.R. § 4.114, DC 7305 (2017).  The September 2017 DBQ does not include all the findings which are necessary to properly rate a duodenal ulcer under DC 7305 and no other appropriate DBQ was completed in this regard.

Given the lack of all necessary findings pertaining to the presence of pain on both active and passive motion and both weight bearing and non-weight bearing, pertaining to the extent of and functional loss caused by pain during cervical spine motion, and pertaining to the nature and severity of any symptoms associated with a duodenal ulcer, as identified above, as well as the inadequacy of the information concerning the extent of functional loss caused by flare-ups of cervical spine symptoms, the Board finds that new examinations to obtain appropriate testing results and clinical findings-based on full consideration of the Veteran's documented medical history and assertions, and which includes more detailed range of motion testing information, information pertaining to additional range of motion loss during cervical spine flare-ups, and information pertinent to rating a duodenal ulcer, as referenced above-is needed to assess the severity of the service-connected cervical spine disability, left shoulder disability, left ankle disability, and GERD with duodenitis.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Hence, the AOJ should arrange for the Veteran to undergo VA cervical spine, shoulder, ankle, GERD, and duodenal ulcer examinations,  each by an appropriate physician.  The Veteran is hereby notified that failure to report to any scheduled examination(s) without good cause, may well result in denial of his claim(s)-in p.  See 38 C.F.R. § 3.655 (a),(b) (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate notification and development action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment contained in the Tampa Vista electronic records system dated to July 2017.  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facility all outstanding records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claims on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In particular, a July 2016 VA primary care case manager note included among the Veteran's records in the Virtual VA (Legacy Content Manager) system reflects that he was hospitalized at St. Joseph's Hospital for uncontrolled hypertension.  A review of the claims file indicates that the Veteran's complete treatment records from this facility have neither been requested nor obtained.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  Adjudication of the higher rating claims should include consideration of whether, for the periods under consideration,  staged rating(s) of the disability(ies)-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding  records of VA evaluation and/or treatment of the Veteran, to particularly include all records contained in the Tampa Vista electronic records system dated since July 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2017) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to obtain any additional evidence pertinent to one or more remaining claim(s) on appeal that is not currently of record.  Specifically request that the Veteran provide an appropriate authorization to obtain his complete treatment records for hypertension, a cervical spine disability, a back disability, a left shoulder disability, a left wrist disability, a left ankle disability, a gastrointestinal disability, and a foot fungus disability from St. Joseph's Hospital, as referenced above.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matters within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from the VA examiner who conducted the September 2017 back, wrist, hypertension, and skin examinations addendum retrospective opinions addressing the severity of the Veteran's service-connected back disability, left wrist disability, hypertension, and foot fungus during the appropriate claim periods, and an addendum opinion addressing the etiology of his headaches and blurred vision.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain medical opinions from another appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo further examination, by a physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinions.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and lay assertions.

For the Veteran's service-connected back disability, left wrist disability, hypertension, and foot fungus, based on a review of all pertinent lay and medical evidence, the opinion provider should provide retrospective medical opinions addressing whether the evidence reflects any change(s) in the severity of the disabilities since the effective dates of the award of service connection for the back disability (June 6, 2009), left wrist disability (June 6, 2009), and hypertension (April 18, 2001), or since the date after discharge from the Veteran's most recent period of active service (June 6, 2009) for the fungus of the feet and, if so, the approximate date(s) of each such change, and the severity of the disability on each date.

The opinion provider should also provide a specific opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's headaches and blurred vision are symptoms of his service-connected hypertension, as opposed to separate non service-connected disability(ies).

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the opinion provider should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached-to include identification of the evidence and/or medical authority relied upon-must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA examination, by an appropriate physician, for evaluation of his service-connected cervical spine disability.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing (expressed in degrees) of the cervical spine on both active motion and passive motion and in both weight-bearing and non-weight-bearing (as appropriate).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the cervical spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the cervical spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

In expressing the extent of any additional functional loss during flare-ups, the examiner must elicit from the Veteran information about the severity, frequency, duration, precipitating and alleviating factors and extent of functional impairment during flare-ups in accordance with the VA Clinician's Guide, Ch. 11.  If the examiner is unable to estimate functional loss during flare-ups in terms of additional degrees of limited motion after physical examination and eliciting the pertinent information about the flare-ups noted above, he or she must explain why and may not rely solely upon his or her inability to personally observe the Veteran during a period of flare-up. 

The examiner should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome-specifically, comment as to the existence and frequency of any incapacitating episode.  If the Veteran has incapacitating episodes associated with his cervical spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least 2 weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

The examiner should also indicate whether the Veteran has ankylosis of the cervical spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Additionally. the examiner should identify and comment on the existence, frequency, or extent of, as appropriate, all neurological manifestations of the Veteran's cervical spine disability.  The examiner should provide an assessment of each such manifestation as mild, moderate, moderately severe, or severe.

Finally, after examination of the Veteran and review of his documented medical history and lay assertions, the examiner should provide a retrospective medical opinion addressing whether, at any point(s) since June 6, 2009, the record reflects any change(s) in the severity of the service-connected cervical spine disability; and, if so, the approximate date(s) of each such change, and the severity of the disability on each date.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA examination, by an appropriate physician, for evaluation of his service-connected left shoulder disability.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing (expressed in degrees) of the left shoulder on both active motion and passive motion and in both weight-bearing and non-weight-bearing (as appropriate).  The same range of motion testing should also be accomplished for the right shoulder (for comparison purposes).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left shoulder.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left shoulder due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

In expressing the extent of any additional functional loss during flare-ups, the examiner must elicit from the Veteran information about the severity, frequency, duration, precipitating and alleviating factors and extent of functional impairment during flare-ups in accordance with the VA Clinician's Guide, Ch. 11.  If the examiner is unable to estimate functional loss during flare-ups in terms of additional degrees of limited motion after physical examination and eliciting the pertinent information about the flare-ups noted above, he or she must explain why and may not rely solely upon his or her inability to personally observe the Veteran during a period of flare-up. 

The examiner should also indicate whether the Veteran has ankylosis of the left shoulder; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Additionally. the examiner should identify and comment on the existence or extent of, as appropriate, any impairment of the humerus, clavicle, and scapula.

Finally, after examination of the Veteran and review of his documented medical history and lay assertions, the examiner should provide a retrospective medical opinion addressing whether, at any point(s) since June 6, 2009, the record reflects any change(s) in the severity of the service-connected left shoulder disability; and, if so, the approximate date(s) of each such change, and the severity of the disability on each date.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA examination, by an appropriate physician, for evaluation of his service-connected left ankle disability.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions. 
All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing (expressed in degrees) of the left ankle on both active motion and passive motion and in both weight-bearing and non-weight-bearing (as appropriate).  The same range of motion testing should also be accomplished for the right ankle (for comparison purposes).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left ankle.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left ankle due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

In expressing the extent of any additional functional loss during flare-ups, the examiner must elicit from the Veteran information about the severity, frequency, duration, precipitating and alleviating factors and extent of functional impairment during flare-ups in accordance with the VA Clinician's Guide, Ch. 11.  If the examiner is unable to estimate functional loss during flare-ups in terms of additional degrees of limited motion after physical examination and eliciting the pertinent information about the flare-ups noted above, he or she must explain why and may not rely solely upon his or her inability to personally observe the Veteran during a period of flare-up. 

The examiner should also indicate whether the Veteran has ankylosis of the left ankle; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Additionally, the examiner should identify and comment on the existence or extent of, as appropriate, any malunion of the os calcis or astragalus and any astragalectromy.

Finally, after examination of the Veteran and review of his documented medical history and lay assertions, the examiner should provide a retrospective medical opinion addressing whether, at any point(s) since June 6, 2009, the record reflects any change(s) in the severity of the service-connected left ankle disability; and, if so, the approximate date(s) of each such change, and the severity of the disability on each date.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

8.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA examination, by an appropriate physician, for evaluation of his service-connected GERD with duodenitis.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  In particular, the examiner should complete the appropriate Disability Benefit Questionnaires for both GERD and duodenal ulcer.

The examiner should report the nature, severity, and frequency of all signs and symptoms associated with the Veteran's GERD, to include any epigastric distress, dysphagia, pyrosis, regurgitation, vomiting, weight loss, hematemesis, melena, anemia, or pain (to include any substernal, arm, or shoulder pain).

The examiner should also indicate the extent to which any symptoms associated with GERD cause impairment of the Veteran's health (e.g., considerable or severe impairment of health).

The examiner should also describe the nature, frequency, duration, and severity of all manifestations of the Veteran's duodenitis.  Specifically, the examiner should comment on the frequency and duration of any incapacitating episodes; the presence or absence of anemia, weight loss, vomiting, hematemesis, or melena; and if anemia and/or weight loss is present, whether it is productive of definite impairment in health. 

Finally, after examination of the Veteran and review of his documented medical history and lay assertions, the examiner should provide a retrospective medical opinion addressing whether, at any point(s) since June 6, 2009, the record reflects any change(s) in the severity of the service-connected GERD with duodenitis; and, if so, the approximate date(s) of each such change, and the severity of the disability on each date.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

9.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination(s)-sent to him by the pertinent medical facility.

10.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

11.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication of the claims in November 2017), and all legal authority (to include for each disability, consideration of whether, for any period under consideration, staged rating of the disability is appropriate).

12.  If any full benefit sought on appeal remains denied, furnish to the Veteran an SSOC that includes discussion of the reasons and bases for all determinations, and afford him an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


